KOZINSKI, Circuit Judge,
concurring.
I join Judge Schroeder’s opinion but write briefly to address appellant’s suggestion that we reconsider South Lake Tahoe, at least insofar as it denies state instrumentalities standing to raise constitutional claims based on the- Supremacy Clause. While we are bound by the law of the circuit, the fact that three other circuits seem to have recognized an exception to the per se rule of South Lake Tahoe, see maj. op. at 1363-64, might be a reason to reconsider the matter en banc. See, e.g., United States v. Jose, 131 F.3d 1325 (9th Cir.1997) (en banc).
Unfortunately, the cases from the other circuits do not merit emulation. Supremacy Clause claims do differ from other constitutional claims in this respect: Most constitutional claims pit the individual against the power of the government, while Supremacy Clause claims protect the interests of the federal government against encroachment by the states. Appellants argue that even if *1365state instrumentalities do not have personal rights, like those protected by the Bill of Rights, they are surely able to promote federal interests by litigating federal preemption claims against the state.
I am not so sure. A federal preemption claim, after all, asserts the supremacy of federal law over state law. Congress is free to exercise its powers under the Supremacy Clause, but can it conscript state instrumen-talities to aid in destruction of the state’s laws? Suppose Congress passes a statute and empowers the state’s Attorney General to bring suit to set aside any state law inconsistent therewith. Since the Attorney General’s responsibility is to enforce the laws of the state, is it consistent with his duties to task him with having some of those laws set aside? Or, what if Congress bestows that power on a member of the Governor’s cabinet, such as the Secretary of Transportation? Can Congress drive a wedge between the Governor and a member of his cabinet by giving that official federal powers that conflict with his responsibilities as the Governor’s political appointee? There is a plausible argument that Congress may not interfere with the functioning of state officials and instrumentalities by endowing them with powers and duties that conflict with their responsibilities under state law. Cf. Prints v. United States, — U.S. -, -, 117 S.Ct. 2865, 2381, 138 L.Ed.2d 914 (1997) (“It is no more compatible with this independence and autonomy that [States’] officers be ‘dragooned’ (as Judge Fernandez put it in his dissent below) into administering federal law, than it would be compatible with the independence and autonomy of the United States that its officers be impressed into service for the execution of state laws.”) (citation omitted).
How far such a limitation extends-if it exists at all-is something that bears thinking about. None of the circuits that have rejected South Lake Tahoe have considered the question, and neither have the parties before us. The issue deserves exploration before we carve out a Supremacy Clause exception to South Lake Tahoe. I am therefore content to await such reconsideration if and when a case arises where the question is given appropriate attention.